Citation Nr: 0828852	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-17 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The appellant served on active duty from March 1966 to April 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Nashville, TN, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appellant and his spouse appeared at a Travel Board 
hearing before the undersigned Veterans Law Judge held at the 
RO in August 2005.  A transcript of that hearing has been 
associated with the record on appeal.

In June 2006, the Board denied entitlement to service 
connection for post traumatic stress disorder (based on no 
new and material evidence having been submitted to reopen), a 
left knee disorder, and for hypertension; and remanded the 
case on the remaining appellate issue relating to service 
connection for a right knee disorder.


FINDINGS OF FACT

1.  All notification and development action needed to 
equitably adjudicate the veteran's appeal has now been 
obtained.

2.  The veteran had a laceration near one of his knees in 
service without underlying circulatory, muscular or osseous 
injury; he has service connection for a residual scar below 
the right knee, rated as noncompensably disabling.

3.  The competent and probative evidence does not show that 
the veteran developed a chronic right knee disorder in 
service, and his current right knee disorder is not in any 
way causally related to service.

4.  Arthritis of the right knee is not shown to have been 
present in service or to a disabling degree within the first 
post-service year and is unrelated to any injury in service.


CONCLUSION OF LAW

A chronic right knee disorder was not incurred in or 
aggravated by service, and right knee arthritis was not 
present to a compensable degree within the year of 
separation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  


The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

By letters in 2001, and October and December 2003, the VARO 
advised the veteran of the contents of VCAA and this has been 
reinforced during the further course of the appeal on 
multiple issues.  The Board finds that the content of letters 
and other communications prior to the rating action in 
January 2005 addressed required notice of the pivotal 
elements of his claim and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006).  Any other defect with respect to timing was 
harmless error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.   

The Board notes that a rating action in February 2004 denied 
that new and material evidence had been submitted to reopen 
the prior final denial of his claim for service connection 
for residuals of a stake through the right leg.  He filed a 
timely notice of disagreement (NOD) with that decision.  An 
SOC was issued in April 2005, in which it was recognized that 
the veteran's claim herein was a separate claim from that 
previously adjudicated and more accurately characterized as 
"right knee disability."  As such, the issue on appeal did 
not require new and material evidence to reopen a claim.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury).   
In August 2005, he provided testimony at the hearing before 
the undersigned Veterans Law Judge as to this issue as stated 
on the title page of this decision.  Since the RO developed 
the claim sufficiently under this basis, the Board may 
proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the issue.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


II.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain diseases, such as arthritis, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions. In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify").  (Citations omitted.).  The Court 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required..." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As well, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Following the point 
at which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by a particular exposure 
is insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  Lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Factual Background and Analysis

The appellant served on active duty from March 1966 to April 
1970.  His service records reflect that he was in Vietnam 
from October 5, 1968 to April 9, 1970.  His military 
occupational specialty (MOS) was as a cook but he also 
qualified as an expert in the carbine.  A VA Form 21-526 was 
received in 1988 in which he claimed that he had injured his 
right leg while at Base Camp at Long Binh or Du Lac, Vietnam 
while assigned to the signal corps.

His service entrance examination showed no right knee 
problems.  In service, the clinical records show that on 
October 5, 1969, he had a laceration of his "left" leg 
which was sutured.  He was seen on October 10, 1969 with a 
notation that he had a slight infection and was started on a 
7-day regimen of antibiotics.  He was to return several days 
later for suture removal.  Sutures were removed on October 
13, 1969.  He was seen for a check-up on October 22, 1969.  
No further notations are in the service file relating to any 
leg problems or scars including on his separation 
examination.

Private treatment records were received from JFB, M.D., who 
was said by the veteran to have treated him from 1976 to 
1989.  The accompanying clinical records confirmed that the 
veteran had complained that his right leg had "gone out on 
him" in September 1981.  He said that the swelling-up and 
painfulness had started 2 weeks before that.  On examination, 
there was minimal fluid and some medial tenderness.  He was 
placed on Butazolidin, hot soaks and elevation.  When seen in 
October 1981, the right knee was better but he complained of 
numbness.  There was no fluid on examination; continued soaks 
were recommended.  Meclomen was twice prescribed.  In June 
1987, he fell at work and hurt his back.  When he was 
released to return to work, he said that he still had pain on 
raising his "left leg".

On VA examination in April 1989, the veteran said that he had 
been unable to find work due to his back problems but not due 
to his leg injury.  With regard to the purported in-service 
leg injury, he described having fallen and hurt his leg when 
he landed on an engineer stake.  Now, he indicated that the 
scar tissue on the right leg would reopen now and then, and 
cold and damp weather would cause discomfort when standing or 
walking any distance.  He reported that Dr. JFB had treated 
him for his right leg.  X-rays of the right lower leg showed 
no sign of fracture, dislocation or bony erosion.  On 
examination, there was a 9-10 cm. well healed, irregular scar 
over the anterolateral aspect of the right leg, approximately 
5 cm. below the patella.  The scar was not tender and there 
was no evidence of breakdown or ulceration.  Measurements 
showed no difference in leg sizes or any leg swelling of the 
right over the left leg.  Dorsalis pedis pulses were intact 
in both feet.  Examination of his knees showed no tenderness, 
effusion, or deformities and there was no sign of ligamentous 
laxity or instability.  The diagnosis was scar of the right 
leg with no evidence of residual problems.

In a rating action in May 1989, in which the issue was 
characterized as service connection for residuals of a 
"right leg injury", service connection was granted for scar 
on the right lower extremity for which a noncompensable 
rating was assigned.  A timely appeal was not taken 
therefrom.

In a VA Form 21-4138 received in April 1993, the veteran 
sought to pursue a claim for service connection for a 
disability of the right leg, referencing the notification 
letter from VA in 1989 as not having mentioned his right leg 
condition other than the scar.  He said he was having trouble 
with the right leg at present.  In correspondence in April 
1993, the veteran was informed that he had already been 
granted service connection for the right leg scar as the 
residual of the right leg injury pursuant to his earlier 
claim, and he was free to submit additional evidence relating 
to treatment with regard to a claim for increased 
compensation.  He did not submit such information but sent 
additional copies of his service records as cited above and a 
discussion of his in-service injury.

In another VA Form 21-4138 filed in September 1996, the 
veteran again pursued entitlement to service connection for a 
right leg injury and scars.  He said that the service records 
had been wrong when they referred to his having hurt his left 
leg.  The veteran said that he had been having back problems 
and felt that his gait due to the leg injury had contributed 
to his back problems.  He attached a duplicate copy of the 
1981 clinical report from Dr. B cited above.

A VA examination was undertaken in October 1996 primarily 
relating to his back pain.  At that time he referred to 
having injured his right leg in a fall in-service.  There was 
a 4 cm. x 1/2 cm. elliptical scar on the anterior aspect of the 
right lower leg.  It was soft, without keloid formation, 
adherence or herniation.  There was no sign of inflammation, 
swelling, depression or ulceration.  The scar was not painful 
or tender on objective demonstration.  Muscle strength was 
normal.  There was no limitation of motion of the right lower 
leg.

In a rating action in November 1996, the noncompensable 
rating was continued for his service connected right knee 
scar.  

The veteran and his wife provided testimony at the VARO in 
April 1997 at which time he reiterated his allegations as to 
the nature of his in-service injury and what he felt to be 
residual problems as a result thereof.  The transcript of 
that hearing is of record.  The pertinent pending issue at 
the time related to his back rather than the right leg.

The veteran submitted private clinical reports from JFB, 
M.D., dated in September 1996 to the effect that he had hurt 
his right arm and chest after lifting lumber over his head.  
He was seen in May-June 1997 with complaints of right leg 
pain, swelling and a tingling feeling with numbness.  He said 
he had had this for 29 years since Vietnam.  It was 
especially painful at the end of the day.  The right calf 
measured 17" versus 19 1/2" on the left.  The physician noted 
the presence of pitting edema and mild cyanosis with 
excellent pulses.  He opined that he had probable venous 
reflux from an old deep vein thrombosis (DVT) due to his 6-
week bed rest after the spike went through his leg.  

A special VA examination was undertaken in June 1997.  At 
that time, the veteran gave a history of falling in service 
on a sharp object.  He reported having had two rather deep 
lacerations, suturing and 8 weeks of bed rest.  On 
examination, there were two scars on the frontal aspect of 
the right leg below the knee, each measuring 2", well healed 
without adhesions or tendon, bone, joint or nerve damage.  He 
had moderate muscle strength limited by pain.  He said his 
legs swelled more in the evening.  The right calf measured 18 
1/2" versus 17" on the left.  There was 1+ pitting edema on 
the right and a trace on the left.  He had no muscle loss or 
impairment of joint function.  The knee range of motion was 
normal.  The examiner opined that his complaints of pain in 
the entire right leg were probably coming from his 
lumbosacral spine rather than any right leg injury.  It was 
his further opinion that the radiation of pain to the back 
had nothing to do with the right leg injury.  X-rays showed 
mild degenerative disc disease of the lumbar spine and 
moderate changes of the lower thoracic spine.

In a decision in February 1999, in pertinent part, the Board 
denied entitlement to service connection for a low back 
disability secondary to service-connected scar of the lower 
right leg.

The veteran submitted additional copies of private clinical 
reports including numerous records from JJM, M.D. and others 
who were consults therewith.  A lower extremity venous 
ultrasound in May 1997 showed recanalized thrombus in the 
proximal segment of the right superficial femoral vein; and 
in pertinent part, reflux in the right popliteal and left 
common femoral veins.  A report of magnetic resonance imaging 
(MRI) in October 1999 showed a truncated torn posterior horn 
of the medial meniscus and moderate amounts of joint 
effusion.  The veteran had recurrent complaints of right knee 
pain and diagnosis of arthritis of both knees.

Family members have provided statements with regard to the 
veteran's health status since service.

At the August 2005 hearing, the veteran testified that he had 
injured his right leg when an engineer's stake went through 
it after he fell down a number of steps during an alert while 
in Vietnam in October 1969.  Tr. at 20.  He said that it had 
been sutured during which he was just in and out of the 
facility; but then it opened up twice.  Tr. at 20, 22-23, 25.  
Ever since he had had problems with the right leg including 
swelling in the winter, and a feeling like he had a big knot 
in the lower part of the leg.  Tr. at 20-21.  He had received 
treatment for the right leg from a (named) physician in 1977 
when the leg was swollen and ached.  Tr. at. 25.  He opined 
that his current right leg problems are due to the in-service 
injury.  Tr. at 27.  He had first been diagnosed with 
arthritis in the right knee by the same physician in 1977, 
who told him it was not then bad then but it had gotten worse 
since then.  Tr. at 28.  He and his wife reported that they 
had started going to the local VA facility in the 1980's.  
Tr. at 30.

The veteran underwent a VA orthopedic evaluation in July 2006 
at which time the entire evidentiary file was available and 
reviewed.  At that time, he said that he had progressively 
worsening right knee problems which had started in 1969.  He 
described having been in a firefight, rolling down stairs and 
having a spike impaled on his right foreleg in service.  The 
current physical findings were described in detail.  X-rays 
showed the right knee pattern of arthroplasty in adequate 
position of alignment.  There was an effusion in the supra-
infrapatellar pouch but no narrowing of the joint space.  The 
examiner also noted soft tissue swelling at the supra-pre and 
infrapatellar region and calcification of the quadriceps 
femoris tendon and infrapatellar tendon.  This latter finding 
was said to not have been present at the time of a prior 
study in August 2004.

The examiner opined that it was less likely as not (less than 
50/50 probability) that the patient's knee pain was due to 
injury while in service.  He explained that the veteran's in-
service injury was a soft tissue laceration from a spike.  
There was no bony involvement and the injury was 20 cm. 
distal to the knee joint.  The examiner opined that while it 
was mildly plausible that his gait may have been altered 
enough to burden his knee joint and cause osteoarthritis, it 
is was more likely that his osteoarthritis was an independent 
degenerative process.  This was especially so given his 
history of left side osteoarthritis also treated with total 
knee arthroplasty (TKA). 

The veteran subsequently provided copies of clinical records 
from other private physicians reflecting ongoing care for 
complaints relating to both knees.  A right knee X-ray for 
JJM, M.D., one of his ongoing care-givers, in August 2003, 
showed no fracture or significant abnormality and only some 
mild lateral joint space narrowing.  He had complained of 
right knee pain.  Later records showed symptoms in the right 
knee including that diagnosed as osteoarthritis and synovitis 
for which he had a synovectomy in 2006.  He also had back 
surgery in 2004.  With regard to the knees, a Doppler test in 
July 2004 was negative for DVT; and further full spectrum 
peripheral vascular disease workup in October 2005 was 
negative.  He had undergone a right knee total arthroplasty 
in March 2006 although he had not had great success with a 
similar procedure on the left knee.  The pre- and post-
surgical diagnosis was right knee degenerative joint disease.  
A follow-up found no adverse features from the status post 
total right knee replacement.

The veteran also submitted a copy of an October 1969  service 
treatment record, the original of which was already in the 
file.   The original showed treatment for the "L" knee, but 
the copy as submitted showed a change in ink to "R".  

He also provided annotated copies of the aforecited clinical 
reports from 1981 when his right knee was going out on him, 
and the findings in 1997 relating to probable old DVT due to 
the 6 week bed rest in service.  

The veteran seeks service connection for a right knee 
disorder.  The determination as to whether the requirements 
for such are met is based on an analysis by the Board of all 
the evidence of record and the evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).  
The veteran has opined that he has a right knee disorder 
related to his injury in service.  He also submitted 
supporting lay statements from family.  While they are 
certainly permitted to make observations, a lay person is not 
qualified to render either a nexus opinion or a medical 
diagnosis.  See Jandreau v. Nicholson, 492 F.3d. 1372, 1377 
(Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) 
lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a later 
diagnosis by a medical professional).  In this case, the lay 
statements are by those who are not competent to identify a 
right knee disability by diagnosis.  As such, the Board must 
weigh the competent medical evidence.    

Service connection is in effect for a scar as a residual of 
the right leg injury.  From a historical perspective it is 
noted that the actual report from service shows a laceration 
below but not on or involving the right knee.  And, per the 
service treatment records, the conservative period of care 
was 17 days at the most, not 6-8 weeks of bed rest as the 
veteran has on occasion reported.  The documented records 
show no contemporaneous clinical sign of osseous injury, 
circulatory disturbance, nerve damage or any other right knee 
impairment as a result.  A mild infection was quickly abated 
with antibiotics.  He was returned to duty and at separation, 
there was no sign of a scar on either knee or findings of a 
right knee disability.

However, when examined by VA in 1989, a single 9-10 cm. 
irregular scar was found 5 cm. below the right knee. It must 
be noted that there was no manifested associated right knee 
disability at the time relating to that scar, and there has 
been none since.  It was not until a VA examination in 1997 
that a second scar was identified and the veteran has since 
stated that the initial injury had involved two lacerations.  

The first post-service documentation of a right knee 
complaint was in 1981 when the knee gave way.  This incident 
does not appear to have had any chronic residuals nor was 
there any credible medical opinion that held it to be 
associable with service.  And while he initially reported 
that a stated physician had seen him for a right knee problem 
soon after service, records from that physician are already 
in the file and show that he first mentioned the right knee 
in 1981.  In any event, the veteran has recently confirmed 
that there are no records of care prior to 1981.

As for what caused his current right knee problems, a 
statement from the veteran's treating doctor, dated in May 
1997, reflects a complaint of right knee pain with an 
assessment of probable venous reflux from old deep venous 
thrombosis likely due to six weeks bed rest with spike 
through leg.  There is no indication that the veteran's 
claims file was available for this examiner's review.  
Significantly, there is no sound evidentiary basis for 
finding that the veteran ever had anything near 6 (or as he 
later said, 8) weeks of bed rest or any indication of venous 
impairment of the right knee area in service or during the 27 
years following separation from service or the 28 years since 
the injury.  Given that the documented treatment in service 
covered a span of 2 weeks at most, and did not include 
documentation of extended bed rest, the private nexus opinion 
becomes both less sound and of decreased credibility.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Miller 
v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record).   That 
is, the veteran's account of his in-service treatment and 
injury over the years has been reported differently.   The 
Board recognizes that the variable statements regarding his 
knee disability are based on events that occurred many 
decades ago, and, as such, these remote memories may 
sincerely be described by the veteran in various ways at 
various times due to the significant passage of time that has 
affected the memory of those events and through no 
intentional fabrication on the his part.  Nevertheless, such 
variances do not provide a sound basis for a medical nexus 
opinion, let alone a grant of service connection.  

There is no question that the veteran developed right knee 
problems in about 1981, and has had recurring problems since 
then.  However, this was some 11 years after service and was 
not shown by contemporary data to be in any way associable 
with service, nor did he then so claim.  The first sign of 
arthritis involving the right knee was about the time he had 
similar problems with other joints including the left knee, 
and in about the mid-1990's.  The Federal Circuit has held 
that a significant lapse of time between service and post-
service medical treatment or diagnosis may be considered as 
part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  These 
findings of his current right knee disability are simply too 
far removed from the incident in service to be reasonably 
associable therewith and are found to be unrelated to service 
by the most competent medical nexus opinion of record in July 
2006.
  
Of record is the VA examiner's opinion in July 2006, in which 
it is opined that the veteran's right knee problems are as 
likely as not unrelated to service, and that osteoarthritis 
is more likely an independent degenerative process as opposed 
to due to an altered gait.  The Board finds the recent VA 
examiner's opinion to be of high probative value, in light of 
the complete background on which the opinion was based, as 
well as a full detailed discussion of the pertinent facts.  
That is, the VA examiner was well aware of all the objective 
documentation in the claims file as well as the other 
evidence of record, including the private medical opinion, 
hearing testimony and contentions.  This opinion has the most 
current and comprehensive record on which to render 
conclusions about the nexus between a service injury, 
treatment therein, and current disability.  See Owens v. 
Brown, 7 Vet. App. 429 (1995) (the Board is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so).  As such, it outweighs the other 
evidence of record and is the most competent and probative 
evidence.        

In sum, the competent and probative evidence in the claims 
file does not attribute the veteran's current right knee 
problems to his active military service.  The evidence in 
that regard is not in equipoise and a reasonable doubt is not 
raised to be resolved in his favor.


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


